DETAILED ACTION
Response to Amendment
This communication is the result of the Amendment filed 1 June 2022.
Claims 1, 2, 4-11 and 13-18 are currently pending.  In the Amendment filed 1 June 2022, claims 1, 4-6, 10 and 13-15 are currently amended and claims 3 and 12 are canceled.
As a result of the Amendment filed 1 June 2022, claims 1, 2, 4-11 and 13-18 (renumbered as 1-16) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 15 November 2018. 

Response to Arguments
With regards to the Remarks, the Examiner agrees that the claims are now allowable since the objected to subject matter has been incorporated.

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-19 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167